Citation Nr: 1417891	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability of the left foot.

2.  Entitlement to service connection for disability of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had verified active duty service from February 1979 to July 1994, with additional not yet verified service from August 1975 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the Foreign Cases Division of the Pittsburgh RO as the Veteran resides in The Netherlands.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims for service connection for right and left foot hallux valgus are decided.  

The Board notes that the Veteran has not been afforded a VA examination as to these claims.  The Veteran claims that he has a current left and right foot disability as a result of an in-service foot surgery.  While the clinical records related to the in-service surgery have not yet been found, the report of the Veteran's January 1994 separation examination is of record and shows that the Veteran was hospitalized for bilateral bunionectomy surgery in 1979.  The Veteran contends that he had to have additional post-service surgery for the same condition.  He submitted into the record a report from a private physician dated in April 2006 indicating that the physician, "performed an operation on [the Veteran's] left foot because of a relapse of [his] hallux valgus position."  A June 2006 surgical report was also submitted.  At no time, however, has the Veteran been afforded a VA examination to determine the nature of any right and/or left foot disability, and to determine whether any current disability may be causally connected to the 1979 bilateral bunionectomy.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2013).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claims for service connection for right and left foot disabilities, to include as residual of in-service bilateral bunionectomy.  Because no such examination has been conducted in this case, a remand is required.

Further, a portion of the Veteran's complete service treatment records (STRs) seem to be missing from the claims file.  The RO notified the Veteran in September 2008 that it was having difficulty obtaining records of the in-service foot surgery at the Landstuhl Regional Medical Center.  The October 2008 formal finding and the November 2008 letter to the Veteran confirm that the RO contacted the Records Management Center (RMC) and the National Personnel Records Center (NPRC) for the STRs.  Partial STRs were received from RMC; no records were received from NPRC.  In October 2008, the Veteran notified the RO that he knew that his records were sent to Fort Knox, Kentucky, after which he was informed they would be sent to Fort Jackson, South Carolina.  The Veteran also confirmed that his in-service surgery was at the Landstuhl Regional Medical Center.  There is no suggestion in the record that the RO attempted to obtain the Veteran's missing records from any of these installations.  VA has a duty to assist the Veteran to obtain such pertinent evidence within the control of a Federal department or agency.  A remand is necessary so that this requisite development can occur.  38 C.F.R. § 3.159(c)(2) (2013).

Finally, the originating agency should undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to his claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2013).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding VA or private records pertinent to the Veteran's claims from any healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or AMC should undertake appropriate development to obtain the Veteran's complete service treatment records, to include clinical, surgical and hospitalization records related to his in-service foot surgery at the Landstuhl Regional Medical Center.  In addition to the hospital itself, the RO or AMC must follow-up with the installations in Fort Knox, Kentucky, and Fort Jackson, South Carolina, which were last known to be in possession of the Veteran's service treatment records prior to his separation from service.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Then, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of each foot disorder present during the period of this claim.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history, to include the confirmed in-service bilateral bunionectomy, and the examination of the Veteran, the examiner should state a medical opinion with respect to each foot disorder present during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active duty, to include his in-service bilateral bunionectomy.  The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



